DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 8, 10, 22 and 25-30 are pending. 
This office action is in response after final filed 6/21/2022.
 	The application is a continuation of 14/417,823 filed 1/28/15, now abandoned which is a 371 filing of PCT/US2013/053065 filed 7/31/2013 which claims priority to provisional application 61/678,458 filed 8/1/2012. 

Response to Amendments
The terminal disclaimer filed on 6/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent 11,040,116 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
Two replacement 1449s are submitted corresponding to the Information disclosure statements filed 3/15/2019 and 12/3/2021 due to incomplete information on the 1449.  There are three notations on the IDS. 
First, if the document has been identified and considered, it is initialed. In the case that the document could not be located, it has been crossed off of the IDS. A search of the prior references as well as those submitted with this application were scanned. Those lined through could not be found in the cases at that time. Third, for document listed as a Search reports and office actions, these have been considered but Have been crossed off of the Form 1449.
this application were scanned. Those lined through could not be found in the cases. As these appear to be missing from the file, it would be remedial to include a copy and a new 1449 with their listing in the response. Third, for document listed as a Search reports and office actions, these have been considered but have been crossed off of the Form 1449 as these do not constitute documents under 37 CFR 1.98.

Reasons for Allowance
The present disclosure is the first to provide disclosure of intrathecal delivery of rAAV9 expressing SMN to the CNS by addition of a non-ionic, low-osmolar contrast agent.  The disclosure teaches the co-administration improves survival rate reportedly by increased transduction (see example 3). The closest prior art is Poletto et al (US 20120253261) which teaches use of isovue (iopamidol) with AAV9 for CNS delivery.  The difference between the two is that the instant invention is directed to use of the combination to deliver SMN to the CNS for enhanced treatment of SMA whereas Poletto teaches use of a non-ionic low isomolar contrast agent to visualize the AAV for delivery purposes.   
Conclusion
Claims are renumbered in the following order: 1, 8, 25, 27, 26, 10, 22, 28, 29, 30. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633